Name: Commission Regulation (EC) No 610/97 of 7 April 1997 amending Regulation (EC) No 2190/96 as regards certain detailed rules for implementing the arrangements for export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy;  international trade
 Date Published: nan

 Avis juridique important|31997R0610Commission Regulation (EC) No 610/97 of 7 April 1997 amending Regulation (EC) No 2190/96 as regards certain detailed rules for implementing the arrangements for export refunds on fruit and vegetables Official Journal L 093 , 08/04/1997 P. 0016 - 0017COMMISSION REGULATION (EC) No 610/97 of 7 April 1997 amending Regulation (EC) No 2190/96 as regards certain detailed rules for implementing the arrangements for export refunds on fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1), and in particular Article 35 (11) thereof,Whereas Commission Regulation (EC) No 2190/96 of 14 November 1996 (2), as last amended by Regulation (EC) No 324/97 (3), lays down detailed rules for implementing the arrangements for export refunds on fruit and vegetables;Whereas, for the measures laid down for the issue of A1 licences, account should also be taken of quantities for which A1 licences are in the process of being issued;Whereas, where an application for an A1 licence is withdrawn after issue of the licence, cancellation of that licence should be provided for;Whereas the rate of refund fixed in advance should be shown on export licences, to permit differentiation between A1 and A2 licences;Whereas, in addition, a number of small changes should be made to the text of Regulation (EC) No 2190/96;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2190/96 is amended as follows:1. in the first indent of Article 2 (3), the words 'less the quantities for which A1 licences have been issued` are replaced by 'less the quantities for which A1 licences have been issued or are in the process of being issued`;2. the following subparagraph is added to Article 2 (5):'In the case of licences issued before withdrawal of an application, the licence shall be returned for cancellation to the competent agency referred to in Article 6 (1) at the same time as notification is given of withdrawal of the application concerned.`;3. Article 4 (1) is replaced by the following:'1. Article 20 (3) of Regulation (EEC) No 3665/87 shall apply to the A1 and A2 licences referred to in Article 1 (1) (a) and (b). The destinations or groups of destinations shall be entered in box 7 of the licence application and licence.`;4. The fourth subparagraph of Article 4 (5) is replaced by the following:'These dates and the rate of refund fixed in advance shall be indicated as follows in box 22 of the licence:- Certificado vÃ ¡lido del (fecha del comienzo de la validez) al (fecha del final de la validez), con fijaciÃ ³n por anticipado de la restituciÃ ³n con el tipo de . . . ecus/tonelada.- Licensen er gyldig fra (gyldighedsperiodens begyndelse) til (gyldighedsperiodens ophÃ ¸r) med forudfastsÃ ¦ttelse af restitutionen til . . . ECU/ton.- Lizenz, gÃ ¼ltig vom (Beginn der GÃ ¼ltigkeitsdauer) bis (Ende der GÃ ¼ltigkeitsdauer) mit Vorausfestsetzung der Erstattung auf . . . ECU/t.- Ã Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¼ Ã °Ã ¯Ã µ Ã ©Ã ³Ã ·Ã ½Ã ¥Ã © Ã ¡Ã °Ã ¼ (Ã §Ã ¬Ã ¥Ã ±Ã ¯Ã ¬Ã §Ã ­Ã Ã ¡ Ã Ã ­Ã ¡Ã ±Ã ®Ã §Ã ² Ã ©Ã ³Ã ·Ã ½Ã ¯Ã ²) Ã Ã ¹Ã ² (Ã §Ã ¬Ã ¥Ã ±Ã ¯Ã ¬Ã §Ã ­Ã Ã ¡ Ã «Ã Ã ®Ã §Ã ² Ã ©Ã ³Ã ·Ã ½Ã ¯Ã ²), Ã ¬Ã ¥ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã ¨Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã Ã ­Ã § Ã ¥Ã °Ã ©Ã ³Ã ´Ã ±Ã ¯Ã ¶Ã  . . . Ecu/Ã ´Ã ¼Ã ­Ã ¯.- Licence valid from (date of commencement of validity) to (date of end of validity), with a refund rate of ECU . . ./t fixed in advance.- Certificat valable du (date de dÃ ©but de validitÃ ©) au (date de fin de validitÃ ©), avec fixation Ã l'avance de la restitution au taux de . . . Ã ©cus/t.- Titolo valido dal (data di decorrenza della validitÃ ) al (data di scadenza della validitÃ ), con fissazione anticipata della restituzione al tasso di . . . ecu/t.- Certificaat geldig vanaf (datum van begin van de geldigheidsduur) tot en met (datum van einde van de geldigheidsduur), met vaststelling vooraf van de restitutie op . . . ecu/t.- Certificado vÃ ¡lido de (data de inÃ ­cio da validade) a (data de termo da validade), com fixaÃ §Ã £o antecipada da restituiÃ §Ã £o Ã taxa de . . . ecus/t.- Todistus on voimassa pÃ ¤ivÃ ¤stÃ ¤ (voimassaolon alkamispÃ ¤ivÃ ¤mÃ ¤Ã ¤rÃ ¤) pÃ ¤ivÃ ¤Ã ¤n (voimassaolon pÃ ¤Ã ¤ttymispÃ ¤ivÃ ¤mÃ ¤Ã ¤rÃ ¤), ja tuen ennakkovahvistuksen mÃ ¤Ã ¤rÃ ¤ on . . . ecua tonnilta.- Licens giltig frÃ ¥n (datum fÃ ¶r giltighetens bÃ ¶rjan) till (datum fÃ ¶r giltighetens slut), med fÃ ¶rutfaststÃ ¤llelse av bidraget till en bidragssats pÃ ¥ . . . ecu/ton.`;5. in the second subparagraph of Article 5 (1), the words 'if that day is a public holiday` are replaced by 'if that day is not a working day`;6. this paragraph does not affect the English version.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 297, 21. 11. 1996, p. 1.(2) OJ No L 292, 15. 11. 1996, p. 12.(3) OJ No L 52, 22. 2. 1997, p. 10.